Citation Nr: 1758459	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The March 2006 rating decision which denied service connection for tinnitus is final.

2.  Evidence associated with the claims file since March 2006 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

3.  The preponderance of the evidence of record shows that the Veteran's tinnitus relates to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Evidence received since the March 2006 rating decision that denied service connection for tinnitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104 , 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  The criteria for service connection for tinnitus have been met.  
38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In March 2006, the RO denied the Veteran's claim for service connection for tinnitus on the basis that there was no complaint of or treatment for tinnitus in service and no evidence showing that the Veteran had tinnitus.  He did not submit a notice of disagreement (NOD) or new and material evidence within one year of its promulgation. See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the March 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 , 3.160(d), 20.200, 20.302, 20.1103. 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104 (b); King v. Shinseki, 23 Vet. App. 464  (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55   (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488  (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

At the time of the March 2006 denial, the Veteran failed to report for a VA examination to establish whether or not he had tinnitus.  In February 2012, the Veteran submitted medical notes from a June 2007 VA Medical Center visit which discusses his tinnitus.  The evidence the Veteran presented did not exist at the time of the March 2006 rating decision and it is material to his claim.  Reopening of the Veteran's claim for service connection for tinnitus based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).

Legal Criteria and Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for tinnitus may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  The chronic diseases listed in 38 C.F.R. § 3.309(a) include organic diseases of the nervous system.  Tinnitus is considered an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015). 

The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."

The provisions of subsection 3.303(b) for chronic diseases apply in this case and therefore the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

The Veteran seeks service connection for tinnitus and alleges that his tinnitus is a result of his service as an armor officer tank platoon leader.  

The Board finds that the first element of a service connection claim is met because the Veteran currently has tinnitus.  His VA treatment records confirm a diagnosis of tinnitus.  The second element of a service connection claim has been met.  The Veteran served as a tank platoon leader and was exposed to sounds of tank guns, mortars, machine guns, and other weaponry firing from the enclosed area of inside a tank.  In addition, in February 1967, he suffered an accident that left his head pinned between the breech and the turret ceiling of a tank.  Exposure to excessive noise is consistent with the circumstances of his service.  The remaining issue is whether a nexus exists between the Veteran's current disability and his active service.

The Veteran's service treatment records are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  However, the Board finds that the Veteran is competent to relate a history of noise exposure during service and there is no reason to doubt the credibility of his statements regarding military noise exposure. 

The Veteran reports to have experienced no occupational noise exposure since leaving service.  After his service, the Veteran attended college and obtained a doctorate degree.  He has worked in the academic field, but has not held consistent or continued employment.  

The stated that he had tinnitus upon leaving service, but it stopped some time thereafter.  In a June 2007 examination, the Veteran reported having had tinnitus for at least the last six years. 

In a January 2013 VA examination, the examiner found that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner's rationale was "[t]he veteran reports his tinnitus to be of recent onset when compared to his separation date from the Army."  However, the Veteran reported tinnitus upon leaving active duty service and is unclear on when it ceased.  He also reported current tinnitus, but is uncertain as to when it reappeared.

In a November 2017 Veterans Health Administration (VHA) medical opinion, the examiner opined that, after a review of the Veteran's records, the Veteran's tinnitus is at least as likely as not caused by or a result of military service. 

After a comprehensive review of the record, the Board finds that service connection is warranted for the Veteran's tinnitus.  The findings of the January 2013 VA examiner and the November 2017 VHA are equally probative.  Reasonable doubt must be resolved in favor of the Veteran.  Accordingly, service connection for tinnitus is granted.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 54.  


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


